Citation Nr: 1629505	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  13-19 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (DM).

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to DM.

3.  Entitlement to service connection for a right knee disability. 


REPRESENTATION

Veteran represented by:	John P. Dorrity


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1967 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In May 2016, the Veteran presented sworn testimony during a video conference hearing in Newark, New Jersey, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran was exposed to an herbicide while serving near and making day trips to the Korean demilitarized zone in service.

2.  The competent evidence establishes a current diagnosis of DM.




CONCLUSION OF LAW

DM is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Veteran's DM claim is granted herein, any error related to the duties to notify and assist is moot.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran provided testimony at his Board hearing that he served at Camp Casey near the demilitarized zone (DMZ) in South Korea during his active service and that he made six to eight day trips to the DMZ.  See Board hearing transcript, pp. 5-6.  The Board has deemed this testimony to be credible.  Such service is consistent with presumed exposure to herbicides.  38 C.F.R. § 3.307(a)(6)(iv) (2015).  The Veteran has also provided competent evidence of a current diagnosis of DM.  See Letter from Dr. F. C., June 2011.  

The Board notes this claim could be remanded to verify the Veteran's claimed service near and in the DMZ.  However, as the undersigned finds his hearing testimony, along with supporting pictures, to be credible, remand is not necessary and would only further delay this claim.

Affording the Veteran the full benefit of the doubt, the Board finds that he was exposed to herbicides while serving in Korea, and that his current DM can be presumed to be related to herbicide exposure in service.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, his claim of entitlement to service connection for DM, to include as due to herbicide exposure, is granted.



ORDER

Entitlement to service connection for DM is granted.


REMAND

Although the claims file includes medical evidence showing a current diagnosis of DM sufficient to grant service connection on a presumptive basis, there is no competent evidence of a diagnosis of associated peripheral neuropathy of the bilateral upper and/or lower extremities.  This claim must be remanded to attempt to obtain any private treatment records from Dr. F. C. and to schedule the Veteran for a VA examination in order to determine whether he has peripheral neuropathy of the upper and lower extremities related to his DM.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the right knee, the Veteran submitted an equivocal private medical opinion from Dr. A. E. P. and a statement from his wife regarding his complaints of right knee pain on and off since service.  Although neither of these is sufficient to grant service connection, a new VA examination is warranted to address this evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter asking him to identify and provide a signed release of information (VA Form 21-4142) for any outstanding treatment records relating to his DM-associated peripheral neuropathy and his right knee.  The Board is particularly interested in records from Dr. F. C. (DM and peripheral neuropathy) and Dr. A. E. P. (right knee).  

If he returns a signed release of information, attempt to obtain and associate with the claims file any private treatment records.  All attempts to obtain these records should be documented in the claims file.  

2.  Thereafter, the Veteran should be scheduled for appropriate VA examinations in order to determine the nature and etiology of his claimed peripheral neuropathy of the bilateral upper and lower extremities and right knee disability.  The claims folder must be made available to the examiners for review in connection with the examination.  The examination reports must reflect that such a review was conducted.  

* With regard to the peripheral neuropathy claim, the examiner should opine whether it is at least as likely as not (50 percent or greater) that the Veteran has peripheral neuropathy of the upper and/or lower extremities or any other neurological disorder that was caused or aggravated by his service-connected DM.  

* With regard to the right knee claim, the examiner should opine whether it is at least as likely as not (50 percent or greater) that each of the Veteran's currently diagnosed right knee disabilities began in or is related to service.  The examiner must address (1) the August 2012 private medical opinion, (2) the Veteran's wife's statement that she has observed his right knee symptoms since service, and (3) the Veteran's own statements/testimony that he has experienced off and on right knee pain since service.

A rationale for all requested opinions shall be provided.  If the examiners cannot provide an opinion without resorting to mere speculation, they shall provide a complete explanation stating why this is so.  In so doing, the examiners shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


